          Case 2:20-mc-00002-TLN-KJN Document 18 Filed 09/16/21 Page 1 of 3



 1   PHILLIP A. TALBERT
     Acting United States Attorney
 2   KEVIN C. KHASIGIAN
     Assistant U. S. Attorney
 3   501 I Street, Suite 10-100
     Sacramento, CA 95814
 4   Telephone: (916) 554-2700

 5   Attorneys for the United States

 6

 7

 8                               IN THE UNITED STATES DISTRICT COURT

 9                                   EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                         2:20-MC-00002-TLN-KJN
12                 Plaintiff,
                                                       STIPULATION AND ORDER EXTENDING
13         v.                                          TIME FOR FILING A COMPLAINT FOR
                                                       FORFEITURE AND/OR TO OBTAIN AN
14   APPROXIMATELY $827.04 SEIZED FROM                 INDICTMENT ALLEGING FORFEITURE
     PAYPAL ACCOUNT ASSIGNED TO EMAIL
15   GABRIELALVA92@GMAIL.COM,
16   APPROXIMATELY $8,975.10 SEIZED FROM
     DISCOVER BANK ACCOUNT NUMBER
17   7016627348 IN THE NAME OF GABRIEL ALVA,
18   APPROXIMATELY $885.10 SEIZED FROM
     ALLY BANK ACCOUNT NUMBER 1069206298
19   IN THE NAME OF CATHERINE STUCKEY,
20   APPROXIMATELY $4,984.84 SEIZED FROM
     CITI BANK ACCOUNT NUMBER 42011053883
21   IN THE NAME OF CALIFITT, LLC,
22   APPROXIMATELY $8,686.40 SEIZED FROM
     CITI BANK ACCOUNT NUMBER 206269441 IN
23   THE NAME OF CALIFITT, LLC, AND
24   APPROXIMATELY $445.98 SEIZED FROM
     WELLS FARGO BANK ACCOUNT NUMBER
25   2018552089 IN THE NAME OF CATHERINE
     STUCKEY,
26
                   Defendants.
27

28
                                                   1
                                                                   Stipulation and Order to Extend Time
            Case 2:20-mc-00002-TLN-KJN Document 18 Filed 09/16/21 Page 2 of 3



 1           It is hereby stipulated by and between the United States of America and potential claimant

 2 Gabriel Alva (“claimant”), by and through their respective counsel, as follows:

 3           1.      On or about August 6, 7, 9, and 12, 2019, the Homeland Security Investigation (“HSI”)

 4 seized the above-referenced defendant funds pursuant to Federal seizure warrants (hereafter collectively
                     1
 5 “defendant funds”) .

 6           2.      Under 18 U.S.C. §§ 983(a)(1)(A)(i)-(iv), and 983(a)(3)(A), the United States is required to

 7 send notice to potential claimants, file a complaint for forfeiture against the defendant funds, or obtain an

 8 indictment alleging that the defendant funds are subject to forfeiture within one hundred and fifty days of

 9 seizure, unless the court extends the deadline for good cause shown or by agreement of the parties. That

10 deadline was January 3, 2020.

11           3.      By Stipulation and Order filed January 6, 2020, the parties stipulated to extend to March

12 3, 2020, the time in which the United States is required to file a civil complaint for forfeiture against the

13 defendant funds and/or to obtain an indictment alleging that the defendant funds are subject to forfeiture.

14           4.      By Stipulation and Order filed March 3, 2020, the parties stipulated to extend to June 1,

15 2020, the time in which the United States is required to file a civil complaint for forfeiture against the

16 defendant funds and/or to obtain an indictment alleging that the defendant funds are subject to forfeiture.

17           5.      By Stipulation and Order filed May 27, 2020, the parties stipulated to extend to July 31,

18 2020, the time in which the United States is required to file a civil complaint for forfeiture against the

19 defendant funds and/or to obtain an indictment alleging that the defendant funds are subject to forfeiture.

20           6.      By Stipulation and Order filed July 21, 2020, the parties stipulated to extend to October

21 29, 2020, the time in which the United States is required to file a civil complaint for forfeiture against the

22 defendant funds and/or to obtain an indictment alleging that the defendant funds are subject to forfeiture.

23           7.      By Stipulation and Order filed October 29, 2020, the parties stipulated to extend to

24 January 27, 2021, the time in which the United States is required to file a civil complaint for forfeiture

25 against the defendant funds and/or to obtain an indictment alleging that the defendant funds are subject to

26 forfeiture.

27   1
      The United States has decided not to file against the Approximately $885.10 seized from Ally Bank Account Number
     1069206298 in the name of Catherine Stuckey and Approximately $445.98 seized from Wells Fargo Bank Account Number
28   2018552089 in the name of Catherine Stuckey identified in the caption.
                                                              2
                                                                                     Stipulation and Order to Extend Time
           Case 2:20-mc-00002-TLN-KJN Document 18 Filed 09/16/21 Page 3 of 3



 1          8.      By Stipulation and Order filed January 21, 2021, the parties stipulated to extend to April

 2 27, 2021, the time in which the United States is required to file a civil complaint for forfeiture against the

 3 defendant funds and/or to obtain an indictment alleging that the defendant funds are subject to forfeiture.

 4          9.      By Stipulation and Order filed April 26, 2021, the parties stipulated to extend to June 25,

 5 2021, the time in which the United States is required to file a civil complaint for forfeiture against the

 6 defendant funds and/or to obtain an indictment alleging that the defendant funds are subject to forfeiture.

 7          10.     By Stipulation and Order filed June 25, 2021, the parties stipulated to extend to September

 8 21, 2021, the time in which the United States is required to file a civil complaint for forfeiture against the

 9 defendant funds and/or to obtain an indictment alleging that the defendant funds are subject to forfeiture.

10          11.     As provided in 18 U.S.C. § 983(a)(3)(A), the parties wish by agreement to further extend

11 to December 20, 2021, the time in which the United States is required to file a civil complaint for

12 forfeiture against the defendant funds and/or to obtain an indictment alleging that the defendant funds are

13 subject to forfeiture.

14          12.     Accordingly, the parties agree that the deadline by which the United States shall be

15 required to file a complaint for forfeiture against the defendant funds and/or to obtain an indictment

16 alleging that the defendant funds are subject to forfeiture shall be extended to December 20, 2021.

17 Dated: 9/15/2021                                       PHILLIP A. TALBERT
                                                          Acting United States Attorney
18
                                                   By:    /s/ Kevin C. Khasigian
19                                                        KEVIN C. KHASIGIAN
                                                          Assistant U.S. Attorney
20

21 Dated: 9/15/2021                                       /s/ Stephen Kahn_______       _
                                                          STEPHEN KAHN
22                                                        Attorney for potential claimant
                                                          Gabriel Alva
23
                                                          (Signature authorized by email)
24

25

26          IT IS SO ORDERED.

27 Dated: September 15, 2021                                  Troy L. Nunley
                                                              United States District Judge
28
                                                          3
                                                                                 Stipulation and Order to Extend Time
